Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “back cover” claimed in Claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2018/0121703 by Jung et al. in view of U.S. PG Pub. No. 2011/0255170 by Yamada et al.

As to Claim 1, Jung teaches an electronic device [100, see Fig. 1] comprising: 
a cover glass [Cover glass 110, see Fig. 2]; 
a back cover [Back cover] facing away from the cover glass [Back cover of device 100, see Fig. 1]; 
a display panel [130] exposed through the cover glass [Display 130, see Fig. 2]; 
a plurality of pixels [A plurality of pixels] disposed on the display panel [Display panel 131 includes a plurality of pixels, see Para 0074]; 
a plurality of wires [Driver IC] electrically connected to the plurality of pixels [Display driver IC connects the display panel and the processor 151, see Para 0074]; 
a light source [Light emitting pixels serving as the light source, see Para 0089 of Jung]; 
a lens [1010]; and 
a structure [Structure on the surface of the optical guide 1010] for passing through the light output from the light source such that the light output from the light source has a specified pattern [Pattern on the surface of the lens has a preset shape, see Fig. 11C and Para 0115 of Jung],
wherein the structure is interposed between the lens and the cover glass [The saw-tooth shaped pattern disposed between lens 1010 and the cover glass 110, see Fig. 11C and Para 0115 of Jung].
Jung teaches a light source and a lens as disclosed in Para 0184, Para 0115, and Para 0111, however, does not explicitly recite a light source that is interposed between the display panel and the back cover, and a lens that is interposed between the light source and the display panel and configured to refract light output from the light source.
In analogous art, Yamada provides a light source that is interposed between the display panel and the back cover, and a lens that is interposed between the light source and the display panel and configured to refract light output from the light source [see Para 0033].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the light source of the device of Jung to be interposed between the display panel and the back cover and to modify the lens of the device of Jung to be interposed between the light source and the display panel and configured to refract light output from the light source, as taught by Yamada, in order to improve the quality of images display on display devices [see Para 0003-0005 of Yamada].
As to Claim 2, the combination of Jung and Yamada teaches the electronic device of claim 1, wherein the structure is interposed between the cover glass and the display panel [see Fig. 11C and Para 0115 of Jung].
As to Claim 3, the combination of Jung and Yamada teaches the electronic device of claim 1, wherein the structure is interposed between the display panel and the lens [The saw-tooth shaped pattern disposed between lens 1010 and the cover glass 110, see Fig. 11C and Para 0115 of Jung].
As to Claim 5, the combination of Jung and Yamada teaches the electronic device of claim 1, further comprising: 
a processor [Processor 151] electrically connected to the light source and configured to control whether to operate the light source [Display driver IC connects the display panel and the processor 151, see Para 0074 of Jung].
As to Claim 6, the combination of Jung and Yamada teaches the electronic device of claim 5, wherein the processor is further configured to measure a distance between the electronic device and an external object based on an extent to which the light having the specified pattern is deformed after being reflected from the external object [The sensor module 1940 such as a proximity sensor measures the physical quantity, see Para 0214 of Jung].
As to Claim 8, the combination of Jung and Yamada teaches the electronic device of claim 1, wherein the light output from the light source is refracted in a specified direction while passing through the lens [Pattern on the surface of the lens has a preset shape, see Fig. 11C and Para 0115 of Jung].
As to Claim 9, the combination of Jung and Yamada teaches the electronic device of claim 1, wherein the light source outputs light in an infrared band or a visible band [Visible wavelength range, see Fig. 13C of Jung].
As to Claim 10, Jung teaches an electronic device [100, see Fig. 1] comprising: 
a cover glass [Cover glass 110, see Fig. 2]; 
a back cover [Back cover] facing away from the cover glass [Back cover of device 100, see Fig. 1];
a display panel [130] exposed through the cover glass [Display 130, see Fig. 2];
a plurality of pixels [A plurality of pixels] disposed on the display panel [Display panel 131 includes a plurality of pixels, see Para 0074];  
a plurality of wires [Driver IC] electrically connected to the plurality of pixels [Display driver IC connects the display panel and the processor 151, see Para 0074]; and 
a light source [light source, see Para 0184 of Jung]; 
 wherein light output from the light source has a specified pattern while passing through the plurality of wires [Pattern on the surface of the lens has a preset shape, see Fig. 11C and Para 0115 of Jung].
Jung teaches detecting a light source and a lens as disclosed in Para 0184 and Para 0115, however, does not explicitly recite a light source interposed between the display panel and the back cover, and a lens interposed between the light source and the display panel and configured to refract light output from the light source.
In analogous art, Yamada provides a light source [Light source] interposed between the display panel and the back cover [see Para 0033], and a lens [Lens 1] interposed between the light source and the display panel and configured to refract light output from the light source [see Para 0033].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Jung to include a light source interposed between the display panel and the back cover, and a lens interposed between the light source and the display panel and configured to refract light output from the light source, as taught by Yamada, in order to improve the quality of images display on display devices [see Para 0003-0005 of Yamada].
As to Claim 11, the combination of Jung and Yamada teaches the electronic device of claim 10, further comprising: 
a lens interposed between the light source and the display panel and configured to refract the light output from the light source [Pattern on the surface of the lens has a preset shape, see Fig. 11C and Para 0115 of Jung].
As to Claim 12, the combination of Jung and Yamada teaches the electronic device of claim 10, further comprising: 
a processor [Processor 151] electrically connected to the light source and configured to control whether to operate the light source [Display driver IC connects the display panel and the processor 151, see Para 0074 of Jung].
As to Claim 13, the combination of Jung and Yamada teaches the electronic device of claim 12, wherein the processor is further configured to measure a distance between the electronic device and an external object based on an extent to which the light having the specified pattern is deformed after being reflected from the external object [The sensor module 1940 such as a proximity sensor measures the physical quantity, see Para 0214 of Jung].
As to Claim 15, the combination of Jung and Yamada teaches the electronic device of claim 10, further comprising: 
a structure having a shape corresponding to a shape in which the plurality of wires are disposed on the display panel [Pattern on the surface of the lens has a preset shape, see Fig. 11C and Para 0115 of Jung], 
wherein the structure is attached to the display panel or interposed between the cover glass and the display panel [Pattern is attached to the surface of 1010 and is between the lens and the cover glass 110, see Fig. 11C and Para 0115 of Jung].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2018/0121703 by Jung et al. in view of U.S. PG Pub. No. 2011/0255170 by Yamada et al. and further view of U.S. PG Pub. No. 2018/0173049 by Zha.

As to Claim 4, the combination of Jung and Yamada teaches the electronic device of claim 1, however,
The combination of Jung and Yamada does not explicitly recite that the shape of the structure corresponds to a shape in which the plurality of wires are arranged.
In analogous art, Zha provides for a shape of the structure that corresponds to a shape in which the plurality of wires are arranged [A plurality of metal wire grid units 21 sequentially arranged side by side, see Fig. 4 and Para 0039].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the structure of the device of Jung such that the shape of the structure corresponds to a shape in which the plurality of wires are arranged, as taught by Zha, in order to improve the quality of images in liquid crystal display devices [see Para 0002 and Para 0006 of Zha].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166. The examiner can normally be reached Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARYAM . SOLTANZADEH
Examiner
Art Unit 2646


/LESTER G KINCAID/             Supervisory Patent Examiner, Art Unit 2646